 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JEFFREY SILVAS,                                    Case No. 1:19-cv-01186-JDP

10                   Plaintiff,                         ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
11          v.
                                                        ECF No. 3
12   COMMISSIONER OF
     SOCIAL SECURITY,
13
                       Defendant.
14

15        Plaintiff Jeffrey Silvas proceeds in this Social Security appeal represented by counsel.
16   Silvas moves to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 3. Silvas has
17   submitted a declaration regarding his financial circumstances. Id. The court finds that this
18   declaration satisfies the requirements under § 1915. The court will therefore grant Silvas’s
19   motion to proceed in forma pauperis. The court will also direct a United States Marshal to
20   serve defendant Commissioner of Social Security. See Fed. R. Civ. P. 4(c)(3).
21        Order
22        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
23        b. The court orders service of process on defendant:
24               i. The clerk must issue summons.
25            ii. The United States Marshals Service must serve a copy of the complaint,
26                 summons, and this order on defendant.
27           iii. Plaintiff must assist the marshal upon request.
28


                                                    1
 1           iv. The United States will advance all costs of service.                  `

 2

 3
     IT IS SO ORDERED.
 4

 5 Dated:    October 31, 2019
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8     No. 205
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
